DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-7, 9-19, and 21-22 are pending. Claims 8 and 20 are canceled.  Claims 1, 13 and 21-22 are amended.  Claims 1-7, 9-19 and 21-22 have been examined on the merits to the extent of the elected species.

Previous Rejections
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The rejection of claims 1-7, 9-19 and 21-22 under 35 U.S.C. 103 as being unpatentable over Lukina (US20130017182, 1/17/2013; cited in Applicant IDS) in view of Holick (J Clin Endocrinol Metab, March 2008, 93(3):677– 681), Schurgers (Journal of Nutritional & Environmental medicine. 1999 Jan 1;9(2):115-22) and Lin et al. US 2007/0237845 (10/11/2007) as evidenced by Rochester (https://www.urmc.rochester.edu/encyclopedia/content.aspx?contenttypeid=19&contentid=VitaminA; accessed 9/13/2020), Nutri-Facts (https://www.nutri-facts.org/en_US/nutrients/vitamins/b9/intake-recommendations.html#:~:text=Dietary%20Folate%20Equivalents%20(DFE)%3A,food%20provides%201.7%20mcg%20DFE, accessed 9/13/2020), and USDA (https://dietarysupplementdatabase.usda.nih.gov/ingredient_calculator/help.php#:~:text=Vitamin%20A%3A%201%20IU%20is,mg%20of%20dl%2Dalpha%2Dtocopherol; accessed 9/12/2020) is maintained.
With regard to Claims 1, 3, 4, 5, 6, 7, 10, 11, 12, 13, 16, 17, 19 and 21 Lukina teaches a micronutrient fortification supplement containing vitamins A, C, D, E, B1, B2, B3, B5, B6, B7, B9, B12, and K as well as iron, zinc, selenium, iodine, manganese, chromium, copper, and molybdenum (Claims 1-3, Tables 1, 3, 4,).   The composition is a powder (Lukina, paragraph 52). “Food and beverage additive” is considered an intended use of the claimed composition that does not structurally distinguish it from the composition of the prior art. Alternatively, the composition is taught to be administered with food and to interact with food (Lukina, abstract) and is thus considered to be a food and beverage additive. The composition contains cinnamon (see Tables 1-10 of Lukina). Lukina does not teach that the vitamin D is D2 or that the vitamin K is K1 (Lukina uses D3 and K2). However, Holick teaches that D2 is equally as effective as D3 (abstract); it would have therefore been obvious to one of ordinary skill to use D2 rather than D3 in the composition of Lukina (see MPEP 2144.06 II). Schurgers teaches that K1 is the major form of nutritional vitamin K (abstract); it would have therefore been obvious to one of ordinary skill to use K1 rather than K in the composition of Lukina.
With regard to claim 2 and 22, Lukina teaches that some embodiments comprise supplements for vegetarians (paragraph 39). Lukina teaches that its invention contemplates embodiments that are consistent with various dietary restrictions.  It would be well within the skill of the ordinarily skilled artisan to select 100% plant based micronutrients and vitamins, since the ordinarily skilled artisan is a skilled formulator and would be familiar and comfortable with 100% plant based sourcing of vitamins and micronutrients to accommodate dietary restrictions.   It would have therefore been obvious to use micronutrients that are 100% plant-based.
The micronutrients, i.e., the micronutrient fortification supplement, are present at a total amount of about 147 mg (see amounts below). The cinnamon is present at 30 mg (see Tables 2-10 of Lukina).  
With regard to claims 9 and 15, the recommended daily allowances and adequate intake described by Lukina (abstract), and the goal of providing sufficient nutrients to the human body to carry out its daily functions (paragraph 2), would have rendered obvious to one of ordinary skill in the art to include amounts equal or greater to the daily values established in the guidance of regulatory agencies such as the FDA. Lukina also expressly teaches that the formulations are optimized to meet the Recommended Daily Allowances (RDA) and Adequate Intake (AI) standards for each segment of the population (abstract), which renders obvious the use of effective amounts based on these standards.   
With regard to claim 18, the supplement contains 2500 IU vitamin A as 50% retinyl palmitate/50% beta carotene (i.e., 375 mcg RAE for retinol + 187.5 mcg RAE for beta carotene = 562.5 mcg RAE; see Rochester at page 3). The supplement also contains 1.5 mg B1, 1.5 or 1.7 mg B2, 20 mg B3, 10 mg B5, 2 mg B6, 100 mcg B7, 400 mcg B9 (i.e., 680 mcg DFE; see page 1 of Nutri-Facts for evidence), 12 mcg B12, 50 mg C, 200 IU D (i.e., 5 mcg; see page 3 of USDA for evidence), 45 IU E (i.e., 30.15 mg; see page 3 of USDA for evidence), 40 mcg K, 80 mcg chromium, 0.7 mg copper, 150 mcg iodine, 15 mg iron, 2 mg manganese, 60 mcg molybdenum, 70 mcg selenium, and 12 mg zinc. See Tables 2-10 of Lukina. These amounts are either the same as those claimed or close enough to the claimed amounts to render them obvious, as one of ordinary skill would not have reasonably expected a different effect between the claimed amounts and that of the prior art, given that the purpose of the compositions and ingredients is the same, i.e., to provide micronutrient fortification. See MPEP  2144.05 I: “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” “The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.”
Alternatively, it would have been obvious to one of ordinary skill in the art at the time of invention to start from the recommended daily allowances and adequate intake standards cited by Lukina as well as the specific amounts included in the composition of Lukina, routinely optimize the amount of the components. Given that the purpose of the composition of the rejection is the same as that claimed, i.e., micronutrient fortification, such routine optimization would have resulted in the claimed values. See MPEP 2144.05 II. Applicant is reminded that “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05 II.
With respect to claims 1 and 22, while it may be no more than routine experimentation to experiment to arrive at the claimed amounts of cinnamon in claims Lukina does not teach why one of ordinary skill in the art would want to increase the amount of cinnamon to make it present at an amount within 90 to 99% by weight of the additive.  This deficiency is remedied by Lin et al.   
Lin et al. (Lin) teaches a dietary supplement that comprises cinnamon that can be used to reduce risk factors associated with syndrome X. (See Abstract).  Lin also teaches that cinnamon has glucose lowering-effects and is known to control blood glucose. (See [0007-0008]).  Lin teaches that from 10-1000 mg of cinnamon is administered to a patient daily over a period of several weeks. (See Abstract).
It would have been prima facie obvious at the time of the invention for a skilled artisan to significantly increase the amount of cinnamon in the Lukina composition in order to take advantage of cinnamon’s ability to lower blood glucose as taught by Lin.   
With respect to the amount of cinnamon, Lin teaches an amount of from 10-1000 mg which may overlap with the 90 to 99% by weight of the additive.  Lin also teaches that cinnamon is a results-effective variable.  (See [0007-0008], throughout, Abstract and Examples).  Therefore, it would be no more than routine experimentation for a person of skill in the art to arrive at the claimed amount of cinnamon called for in claims 1, 13 and 22.    


Response to Arguments
 Applicants’ comments of June 13, 2022 have been fully and carefully considered.  Applicants’ arguments are not found to be persuasive.  
Applicants argue that none of the cited references teach or suggest a food or beverage additive that includes a micronutrient fortification supplement and a flavoring agent in the amounts now claimed.  Lukina fails to teach a formulation comprising from 1 to 10 % micronutrients and from 90 to 99 % flavoring agent.  
While Lukina is asserted to teach the micronutrient fortification supplement in a total amount of about 147 mg, Applicant asserts that Lukina fails to teach or suggest the micronutrient fortification supplement in an amount within a range of from 1 to 10 wt% based on the total solids weight of the food and beverage additive and the other references do not cure the deficiency.  Additionally, while Lin is asserted to teach the administration of 1-1,000 mg cinnamon, Applicant asserts that Lukina fails to teach or suggest the flavoring agent in an amount within a range of from 90 to 99 wt% based on the total solids weight of the food and beverage additive and the other references do not cure the deficiency. 
Applicants again submit that the recited ranges of the flavoring agent (e.g. the flavoring agent in an amount within a range of from 90 to 99 weight % are not recognized in either Lukina or Lin as a results effective variable because the cited prior art fails to recognize a nexus between the recited ranges of the flavoring agent and the relevant property or result (e.g. lowering blood glucose).  While Lin teaches a general dosage of cinnamon is in a range between 10-1,000 mg, Lin fails to teach that altering the recited ranges of the claimed variable will affect the relevant result of lowering blood glucose.  
Applicants argue that the PTAB has recently found that prior art needs to recognize a nexus between the claimed ranges and the relevant property or result in order to adequately demonstrate that the claimed parameter is a results-effective variable and cites Ex parte Morey.  Ex parte Morey involved a case in which the Examiner made a connection between frangibility and the claimed CSD to CS relationship when the specific relationship of CSD to CS claimed was not taught as affecting frangibility.  The Examiner was reversed because the specific relationship of CSD to CSs claimed was not taught as affecting frangibility.  Applicants assert that absent the nexus the rejection involved impermissible hindsight. 


Applicants’ arguments have been fully considered and are not found to be persuasive.  
Applicants’ argument that the recited ranges of the flavoring agent (e.g. the flavoring agent in an amount within a range of from 90 to 99 weight %) are not recognized in either Lukina or Lin as a results effective variable because the cited prior art fails to recognize a nexus between the recited ranges of the flavoring agent and the relevant property or result (e.g. lowering blood glucose) is again not found to be persuasive because Lin expressly teaches that cinnamon is known to control blood glucose.  An express teaching is such a recognized nexus.  
The prior art needs to recognize that a particular parameter as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (prior art suggested proportional balancing to achieve desired results in the formation of an alloy).
In this instance, Lin expressly teaches that cinnamon is known to control blood glucose. (See [0007-0008]).  Thus, Lin recognizes that cinnamon is a result-effective variable, in other words a variable which achieves a recognized result, that of controlling blood glucose.  
Given that the purpose of the composition of the rejection is the same as that claimed, i.e., micronutrient fortification, such routine optimization would have resulted in the claimed values. See MPEP 2144.05 II. Applicant is reminded that “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); See MPEP 2144.05 II, see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").   
In Ex parte Morey, the Examiner made a connection between frangibility and the claimed CSD to CS relationship when the specific relationship of CSD to CS claimed was not taught as affecting frangibility.  The Examiner was reversed because the specific relationship of CSD to CSs claimed was not taught as affecting frangibility.  The Examiner was making a connection that was not taught by the prior art.  That is not the case in this instance in which we have the relationship between cinnamon and blood sugar being expressly taught.  
Therefore, the rejection is not an exercise in impermissible hindsight.  Applicants arguments that hindsight was used are also found to be unpersuasive because all the claimed elements are taught in the prior art references themselves and so is the motivation to combine them.  Thus the rejection relies on only knowledge from the prior art references themselves, such as the nexus between cinnamon and blood sugar, and knowledge which was within the level of ordinary skill at the time the claimed invention was made.  

Conclusion
	No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH  CHICKOS/
Examiner, Art Unit 1619




/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619